Citation Nr: 1520792	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-31 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a parastomal hernia secondary to service-connected bladder cancer status post radical cystoprostatectomy with ileal conduit urinary diversion. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1959 to December 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska. 

In March 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The medical evidence shows that the Veteran's parastomal hernia is related to his service-connected bladder cancer. 


CONCLUSION OF LAW

The criteria for secondary service connection for a parastomal hernia have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has specifically asserted that his hernia is related to the bladder cancer surgical procedure he underwent.  See, e.g., September 2013 notice of disagreement.  He is currently service connected for bladder cancer status post radical cystoprostatectomy with ileal conduit urinary diversion with wallace anastomosis. 

According to a December 2012 private treatment note, the Veteran returned for a follow-up assessment of bladder cancer after having undergone a radical cystectomy with ileal conduit diversion.  The doctor noted that while there was no evidence of a recurrent tumor, a large parastomal hernia had developed with involvement of the ileal conduit and resulting bilateral hydroureteronephrosis.  
The options for management of the Veteran's parastomal hernia and the impact that it was having on his urinary system were discussed. 

In a December 2012 letter,  Dr. J.O. noted that the Veteran previously had a right inguinal hernia repaired in 2003.  He stated that after the Veteran's radical cystectomy with ileal conduit, the Veteran developed a large parastomal hernia.  He determined that the parastomal hernia was interfering with the ostomy appliance, and recommended surgery to reduce the size of the hernia and insert a piece of mesh. 

In a November 2013 letter, the Veteran's urologist, Dr. B.M., stated that the Veteran had been treated by him since undergoing a radical cystectomy with ileal conduit urinary diversion for bladder cancer in November 2011 at Loma Linda University in California.  Dr. B.M. stated that the radical cystectomy with ileal conduit urinary diversion led to the development of a parastomal hernia.  Dr. B.M. reported that Dr. J.O. had attempted to repair the hernia in January 2013.  However, the Veteran subsequently developed a recurrent hernia that was symptomatic.  Dr. B.M.'s letter indicated that the recurrent parastomal hernia was located at the surgical site of the bladder cancer procedure.     

Also of record is a VA medical opinion from August 2013 which found that the Veteran's hernia was not related to his bladder cancer surgery.  However, the subject of the VA examiner's opinion was a ventral hernia located in the upper center abdomen at the base of the sternum.  However, the Veteran's medical records show that he had undergone treatment for more than one hernia in the past.  The condition for which the Veteran currently seeks service connection is that of a parastomal hernia, located at the surgical site of the radical cystectomy with ileal conduit urinary diversion.  In other words, the VA examiner based his negative nexus opinion on a different hernia located in a different part of the Veteran's body.  Because this VA medical opinion is based on an incorrect factual premise, it holds no probative value.

By contrast, the Veteran's private medical records from his treating specialists show that his parastomal hernia developed at the surgical site of his bladder procedure, and in November 2013, the Veteran's urologist determined that the bladder surgery led to the development of the parastomal hernia. 

The record reflects that the Veteran is currently service connected for bladder cancer status post radical cystoprostatectomy with ileal conduit urinary diversion, and that he has a diagnosis of a recurrent parastomal hernia.  As the medical evidence demonstrates that the former condition caused the latter, the criteria for establishing service connection for a parastomal hernia on a secondary basis have been met. 


ORDER

Service connection for a parastomal hernia is granted. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


